Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment

In response to the amendment received March 16, 2022;
Claims 1, 6, 7, 8, 10, 15, 16, 17 have been amended and claims 3, 4, 5, 12, 13, 14, 20 have been cancelled; Therefore Claims 1-2, 6-11 & 15-19 are pending in this office action.
The objections to the claims have been withdrawn.
The text of those sections of Title 35, U.S.C. code not included in this action can be found in the prior Office Action issued on January 19, 2022.

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 103

Claim 1-2 & 6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al. (CN 206332101) as applied to claim 1 above, in further view of Zhang et al. (WO 2018032408)



With respect to claim 1, Zhu et al. discloses a battery pack case, comprising: 
a case body, comprising an accommodating chamber 3, a side wall of the case body being provided with a maintenance port communicating with the accommodating chamber 3 [Figure 1; 0004-0025]; 
a cover plate  assembly 6/5, detachably connected to an outer surface of the side wall and being capable of opening or closing the maintenance port [Figure 1], the cover plate assembly 6/5 10comprising a cover plate 6 and an outer gasket 5 stacked with each other; 
wherein the cover plate 6 comprises a groove (first concave portion/first limiting portion/first receiving chamber) of the same shape as the outer gasket 5 [0020-0021; Figure 1] an outer area surrounding the center of the cover plate 6 (a first concave portion) formed by being recessed in a thickness direction of the cover plate 6  and an edge of the outer area surrounding the center of the cover plate 6 (first limiting portion) formed by surrounding an outer periphery of the outer area surrounding the center of the cover plate 6 (a first concave portion) and a groove (first receiving chamber) surrounding the 15maintenance port between the outer area surrounding the center of the cover plate 6 (a first concave portion) and the outer surface, the cover plate 6 abuts against the outer surface via the groove of the same shape as the outer gasket 5 surrounding the maintenance port (by the first limiting portion to form a first receiving chamber disposed surrounding the 15maintenance port between the first concave portion and the outer surface) [0020-0021; Figure 1], and the outer gasket  5 is disposed in the groove of the same shape as the outer gasket 5 (first receiving chamber/ first concave portion) and is closely in contact with the groove and the outer surface;  [0020-0021; Figure 1]  
wherein the battery pack case further comprises a fixing 25assembly 1/2/4/7 connected to an inner surface of the side wall, wherein the fixing assembly 1/2/4/7 comprises a connecting portion 4/7 penetrating through the side wall and the cover plate assembly 6/5 in the thickness direction, and the cover plate assembly 6/5 is detachably connected to the outer surface via the connecting portion 4/7;  [Figure 1]
wherein the fixing assembly 1/2/4/7 further 26 comprises a fixing plate 1 disposed opposite to the cover plate assembly 6/5, the fixing assembly 1/2/4/7 is connected to the inner surface via the fixing plate 1, and the connecting portion 4/7 is connected to the fixing plate 1;  [0020-0025; Figure 1]
wherein the connecting portion 4/7 comprises a base fastener 4 (connecting rod) and outer fastener 7/embedded nut (locking cap) [0020-0021]
the connecting rod 4 extends from an inner surface of the fixing plate 1 and penetrates through the fixing plate 1, the side wall and the cover plate 6 in order in the thickness direction and is detachalbly connected with the locking cap 7, and the locking cap 7 is disposed on an outer side of the cover plate 6 and is formed as a separate member. [Figure 1]

Zhu et al. does not disclose wherein the connecting rod extends through the outer gasket 

Zhang et al. discloses A battery pack case, comprising: a case body [Figure 6], comprising an accommodating chamber, a side wall of the case body; a cover plate assembly 8, detachably connected to an outer surface of the side wall, the cover plate assembly comprising a cover plate and an outer gasket 12 stacked with each other; wherein the cover plate comprises a first concave portion formed by being recessed in a thickness direction of the cover plate and a first limiting portion formed by surrounding an outer periphery of the first concave portion [Figure 6], wherein the battery pack case further comprises a fixing assembly connected to an inner surface of the side wall, the fixing assembly 14/13 comprises a connecting portion 14 penetrating through the side wall and the cover plate assembly 8 in the thickness direction, and the cover plate assembly 8 is detachably connected to the outer surface via the connecting portion 14, wherein the fixing assembly further comprises a fixing plate disposed opposite to the cover plate assembly, the fixing assembly 14/13 is connected to the side wall, wherein the connecting portion 14 comprises a connecting rod and a locking cap connected to each other [Figure 6], the connecting rod penetrates through the outer gasket and the cover plate in order in the thickness direction. [Figure 6]
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the connecting rod and outer gasket of Zhu et al. wherein the connecting rod extends through the outer gasket, as disclosed in Zhang et al., in order to allow for better protection and a waterproof seal. [0033-0037]


With respect to claim 2, Zhu et al. discloses the cover plate 6 further comprising an area that surrounds the groove of the same shape as the outer gasket 5, (reinforcement portion), the reinforcement portion is located in a central area of the cover plate 6 and formed by further recessing the area surrounding the groove (first concave portion) in a direction away from the outer gasket 5.  [Figure 1; 0020-0021]
With respect to claim 6, Zhu et al. discloses wherein a surface of the connecting rod 4/7 mating with the cover plate 6 is a stepped surface.  [Figure 1; Figure 2]


With respect to claim 7, Zhu et al. discloses wherein the fixing assembly 1/2/4/7 further 15comprises an inner gasket 2 stacked with the fixing plate 1 in the thickness direction, and the inner gasket 2 is located between the fixing plate 1 and the inner surface [Figure 1].  

With respect to claim 8, Zhu et al. discloses wherein the fixing plate 1 comprises an outer area formed around a central open area (second concave portion formed by being recessed in the thickness direction) and an edge of the outer area (second 20limiting portion formed by surrounding an outer periphery of the second concave portion), the fixing plate 1 abuts against the inner surface of the side wall by the edge of the outer area (second limiting portion) to form an area for gasket 2 (second receiving chamber) disposed surrounding the maintenance port between the outer area (second concave portion) and the inner surface of the side wall, and the inner gasket 2 is disposed in the area for gasket 2 (second receiving chamber) and is closely contact with the outer area (second concave portion) and the inner surface of the side wall.  [Figure 1]

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al. (CN 206332101)  in view of Zhang et al. (WO 2018032408) as applied to claim 1 above, in further view of Maguire (US 2015/0079458)

With respect to claim 9, Zhu et al. discloses wherein the case body comprises a lower case 

Zhu et al. does not disclose wherein the case body comprises an upper cover, the accommodating chamber is formed by enclosure of the lower case and the upper cover together, and the maintenance port is located on the upper cover.  

Maguire discloses a battery pack case, comprising: a case body 62/64, comprising an accommodating chamber, a wall of the case body 62/64 being provided with a maintenance port 72 communicating with the accommodating chamber [Figure 2; 0030-0050]; wherein the case body 62/64 comprises a lower case 62 and an upper cover  64 connected to each other [Figure 2], the accommodating chamber is formed by enclosure of the lower case 62 and the upper cover 64 together, and the maintenance port 72 is located on the upper cover 64.  [Figure 2]

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the case body of Zhu et al. to comprise an upper cover wherein the maintenance port is located on the upper cover, as disclosed in Maguire, in order to allow for access to serviceable parts while adequately resisting moisture ingress. [0003]


Claims 10-11 & 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al. (CN 206332101) in view of Zhang et al. (WO 2018032408) and Maguire (US 2015/0079458).

With respect to claim 10, Zhu et al. discloses a battery pack case, comprising: 
a case body, comprising an accommodating chamber 3, a side wall of the case body being provided with a maintenance port communicating with the accommodating chamber 3 [Figure 1; 0004-0025]; 
a cover plate  assembly 6/5, detachably connected to an outer surface of the side wall and being capable of opening or closing the maintenance port [Figure 1], the cover plate assembly 6/5 10comprising a cover plate 6 and an outer gasket 5 stacked with each other; 
wherein the cover plate 6 comprises a groove (first concave portion/first limiting portion/first receiving chamber) of the same shape as the outer gasket 5 [0020-0021; Figure 1] an outer area surrounding the center of the cover plate 6 (a first concave portion) formed by being recessed in a thickness direction of the cover plate 6  and an edge of the outer area surrounding the center of the cover plate 6 (first limiting portion) formed by surrounding an outer periphery of the outer area surrounding the center of the cover plate 6 (a first concave portion) and a groove (first receiving chamber) surrounding the 15maintenance port between the outer area surrounding the center of the cover plate 6 (a first concave portion) and the outer surface, the cover plate 6 abuts against the outer surface via the groove of the same shape as the outer gasket 5 surrounding the maintenance port (by the first limiting portion to form a first receiving chamber disposed surrounding the 15maintenance port between the first concave portion and the outer surface) [0020-0021; Figure 1], and the outer gasket  5 is disposed in the groove of the same shape as the outer gasket 5 (first receiving chamber/ first concave portion) and is closely in contact with the groove and the outer surface;  [0020-0021; Figure 1]  
Zhu et al. discloses a fixing 25assembly 1/2/4/7 connected to an inner surface of the side wall, wherein the fixing assembly 1/2/4/7 comprises a connecting portion 4/7 penetrating through the side wall and the cover plate assembly 6/5 in the thickness direction, and the cover plate assembly 6/5 is detachably connected to the outer surface via the connecting portion 4/7;  [Figure 1]
wherein the fixing assembly 1/2/4/7 further 26 comprises a fixing plate 1 disposed opposite to the cover plate assembly 6/5, the fixing assembly 1/2/4/7 is connected to the inner surface via the fixing plate 1, and the connecting portion 4/7 is connected to the fixing plate 1;  [0020-0025; Figure1]
wherein the connecting portion 4/7 comprises a base fastener 4 (connecting rod)  and outer fastener 7/embedded nut (locking cap) connected to each other, [0020-0021
the connecting rod 4 extends from an inner surface of the fixing plate 1 and penetrates through the fixing plate 1, the side wall and the cover plate 6 in order in the thickness direction and is detachalbly connected with the locking cap 7, and the locking cap 7 is disposed on an outer side of the cover plate 6 and is formed as a separate member. [Figure 1]

Zhu et al. does not disclose wherein the connecting rod extends through the outer gasket 

Zhang et al. discloses A battery pack case, comprising: a case body [Figure 6], comprising an accommodating chamber, a side wall of the case body; a cover plate assembly 8, detachably connected to an outer surface of the side wall, the cover plate assembly comprising a cover plate and an outer gasket 12 stacked with each other; wherein the cover plate comprises a first concave portion formed by being recessed in a thickness direction of the cover plate and a first limiting portion formed by surrounding an outer periphery of the first concave portion [Figure 6], wherein the battery pack case further comprises a fixing assembly connected to an inner surface of the side wall, the fixing assembly 14/13 comprises a connecting portion 14 penetrating through the side wall and the cover plate assembly 8 in the thickness direction, and the cover plate assembly 8 is detachably connected to the outer surface via the connecting portion 14, wherein the fixing assembly further comprises a fixing plate disposed opposite to the cover plate assembly, the fixing assembly 14/13 is connected to the side wall, wherein the connecting portion 14 comprises a connecting rod and a locking cap connected to each other [Figure 6], the connecting rod penetrates through the outer gasket and the cover plate in order in the thickness direction. [Figure 6]
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the connecting rod and outer gasket of Zhu et al. wherein the connecting rod extends through the outer gasket, as disclosed in Zhang et al., in order to allow for better protection and a waterproof seal. [0033-0037]

Zhu et al. does not specifically disclose a battery pack comprising a unit cell group disposed in the accommodating chamber, the unit cell group comprising a plurality of stacked unit cells; and an integrated control circuit system, disposed in the accommodating chamber and electrically connected to each unit cell; 20wherein the integrated control circuit system is disposed facing the maintenance port.  

Maguire discloses a battery pack comprising 
a battery pack case, comprising: 
a case body 62/64, comprising an accommodating chamber, a wall of the case body 62/64 being provided with a maintenance port 72 communicating with the accommodating chamber [Figure 2; 0030-0050]; wherein the case body 62/64 comprises a lower case 62 and an upper cover  64 connected to each other [Figure 2], the accommodating chamber is formed by enclosure of the lower case 62 and the upper cover 64 together, and the maintenance port 72 is located on the upper cover 64.  [Figure 2]

a unit cell group disposed in the accommodating chamber [0035], the unit cell group comprising a plurality of stacked unit cells [0035]; and control module (integrated control circuit system), disposed in the accommodating chamber and electrically connected to each unit cell [0050]; 20wherein the control module (integrated control circuit system) is a serviceable part 74 (disposed facing the maintenance port).  [0034-0035; 0050]

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the battery case of Zhu et al. to comprise a unit cell group comprising a plurality of unit cells and a control module disposed in the accommodating chamber, as disclosed in Maguire, in order to form a battery pack to meet the power requirements of the end user such as a battery operated vehicle. [0002-0010]
With respect to claim 11, Zhu et al. discloses the cover plate 6 further comprising an area that surrounds the groove of the same shape as the outer gasket 5, (reinforcement portion), the reinforcement portion is located in a central area of the cover plate 6 and formed by further recessing the area surrounding the groove (first concave portion) in a direction away from the outer gasket 5.  [Figure 1; 0020-0021]



With respect to claim 15, Zhu et al. discloses wherein a surface of the connecting rod 4/7 mating with the cover plate 6 is a stepped surface.  [Figure 1; Figure 2]


With respect to claim 16, Zhu et al. discloses wherein the fixing assembly 1/2/4/7 further 15comprises an inner gasket 2 stacked with the fixing plate 1 in the thickness direction, and the inner gasket 2 is located between the fixing plate 1 and the inner surface [Figure 1].  

With respect to claim 17, Zhu et al. discloses wherein the fixing plate 1 comprises an outer area formed around a central open area (second concave portion formed by being recessed in the thickness direction) and an edge of the outer area (second 20limiting portion formed by surrounding an outer periphery of the second concave portion), the fixing plate 1 abuts against the inner surface by the edge of the outer area (second limiting portion) to form an area for gasket 2 (second receiving chamber) disposed surrounding the maintenance port between the outer area (second concave portion) and the inner surface, and the inner gasket 2 is disposed in the area for gasket 2 (second receiving chamber) and is closely contact with the outer area (second concave portion) and the inner surface.  [Figure 1]


With respect to claim 18, Zhu et al. discloses wherein the case body comprises a lower case 

Zhu et al. does not disclose wherein the case body comprises an upper cover, the accommodating chamber is formed by enclosure of the lower case and the upper cover together, and the maintenance port is located on the upper cover.  

Maguire discloses a battery pack case, comprising: a case body 62/64, comprising an accommodating chamber, a wall of the case body 62/64 being provided with a maintenance port 72 communicating with the accommodating chamber [Figure 2; 0030-0050]; wherein the case body 62/64 comprises a lower case 62 and an upper cover  64 connected to each other [Figure 2], the accommodating chamber is formed by enclosure of the lower case 62 and the upper cover 64 together, and the maintenance port 72 is located on the upper cover 64.  [Figure 2]

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the case body of Zhu et al. to comprise an upper cover wherein the maintenance port is located on the upper cover, as disclosed in Maguire, in order to allow for access to serviceable parts while adequately resisting moisture ingress. [0003]

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al. (CN 206332101) in view of Zhang et al. (WO 2018032408) as applied to claim 2 above, in further view of Maguire (US 2015/0079458).

With respect to claim 19, Zhu et al. discloses wherein the case body comprises a lower case 

Zhu et al. does not disclose wherein the case body comprises an upper cover, the accommodating chamber is formed by enclosure of the lower case and the upper cover together, and the maintenance port is located on the upper cover.  

Maguire discloses a battery pack case, comprising: a case body 62/64, comprising an accommodating chamber, a wall of the case body 62/64 being provided with a maintenance port 72 communicating with the accommodating chamber [Figure 2; 0030-0050]; wherein the case body 62/64 comprises a lower case 62 and an upper cover  64 connected to each other [Figure 2], the accommodating chamber is formed by enclosure of the lower case 62 and the upper cover 64 together, and the maintenance port 72 is located on the upper cover 64.  [Figure 2]

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the case body of Zhu et al. to comprise an upper cover wherein the maintenance port is located on the upper cover, as disclosed in Maguire, in order to allow for access to serviceable parts while adequately resisting moisture ingress. [0003]



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIRAN QURAISHI AKHTAR whose telephone number is (571)270-7589. The examiner can normally be reached Monday-Friday 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton I Cano can be reached on 313-446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIRAN QURAISHI AKHTAR/Examiner, Art Unit 1723